DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 10/30/2020. Claims 1-20 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application is effectively filed 10/30/2020. The assignee of record is International Business Machines Corporation. The listed inventor(s) is/are: Covell, Jacob Thomas; DeLuca, Lisa Seacat; Grant, Robert Huntington; Silverstein, Zachary A.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/30/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Claim Objections
Claims 1 & 12 objected to because of the following informalities: “analyze a content of a group meeting invitation” appears to be a typo for “analyze content of a group meeting invitation.”  Appropriate correction is required.
Claim Rejections - 35 USC § 101
               35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is directed to the abstract idea of determining a safe place to meet to discuss sensitive topics. Claim 1 can be carried out in existing computers long in use, with no new machinery being necessary, does not purport to identify any new computer hardware, does not purport to identify any steps or processes not currently routinely carried out, and does no more than describe an abstract process done.
Claim 1 recites that various operations are performed including the basic computer functions. However, merely using generic computer components to perform the above noted basic computer functions does not constitute a meaningful limitation that would amount to significantly more than the judicial exception. 
Regarding claims 11 & 12, the analysis applied to claim 1 is similarly applicable and thus is also applied to said independent claims.
Regarding claims 2-10, & 13-20, the limitations of the claims have been considered taken alone/individually and in combination as a whole and said claims further limit the abstract idea recited in the independent claim which they depend. However, said claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception. In other words, the rationale utilized when discussing the body of the independent claim is similarly applicable to said dependent claims.               
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-13, & 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keane (US 20190253269 A1, published 8/15/2019; hereinafter Kea) in view of Fitterer et al. (US 20180278605 A1, published 9/27/2018; hereinafter), and further in view of Light et al. (US 20100037292 A1, published 2/11/2010; hereinafter Lig), and further in view of Adams et al. (US 10754714 B1, filed 5/1/2019; hereinafter Ada).
For Claim 1, Kea teaches a computer system comprising: a processing device operably coupled to a memory device, wherein the memory device is configured to receive at least a portion of a meeting room database, the database including data associated with each meeting room of a plurality of meeting rooms, the processing device configured to: 
calculate, for each meeting room of the plurality of meeting rooms, a respective privacy risk score (Kea ¶ 0032 remotely accessing a meeting from the on-site office of a senior leader, which is on a 2.sup.nd floor building with opaque glass walls leading to an open plan office, can be assigned a trusted network connection score of 1.0, a visual observation prevention score of 0.9, and an audio eavesdropping prevention score of 0.5, which yields an average of 0.8. In general, an office with opaque wall is less likely to facilitate visual observation by a third party than a room with clear glass wall, thus is assigned a higher observation prevention score than a room with clear glass wall. The static environmental risk factor for this location is then 0.2 (1−0.8). In another example, remotely accessing the same meeting from an on-site video-conference room, which is on an open plan area with clear glass walls leading to a corridor, can be assigned a trusted network connection score of 1.0, a visual observation prevention score of 0.4, and an audio eavesdropping prevention score of 0.4, which yields an average of 0.6. The static environmental risk factor for this location is then 0.4 (1−0.6). In another example, remotely accessing the same meeting from a private off-site location (e.g., the participant's home) can be assigned a trusted network connection score of 0.4, a visual observation prevention score of 0.2, and an audio eavesdropping prevention score of 0.3, which yields an average of 0.3.); 
Kea does not explicitly teach analyze a content of a group meeting invitation; determine a sensitivity level of the group meeting invitation; compare the sensitivity level of the group meeting invitation with the privacy risk score for each meeting room of the plurality of meeting rooms; and select one of the plurality of meeting rooms having a privacy risk score corresponding to the sensitivity level of the group meeting invitation.
However, Fit teaches analyze a content of a group meeting invitation (Fit ¶ 0056 define the attendees for the meeting at 310.
Fit ¶ 0015 the initiator, e.g., a senior team member, may manually select a local conference room. The initiator may also be provided with an option to select a conference room for use by other participants, e.g., team members, at remote sites. In some instances, the participants at a given site may have a preference for one conference room over another. For example if a topic is confidential or particularly sensitive, the initiator or participants may want to select a room that is farther away from local colleagues or a room which offers greater privacy.
Fit ¶ 0028 server 150 may also store meeting data, e.g., invited participants, and biometric information for the participants that attended, etc., for later use in provide auditing capability for detecting and reporting potential security incidents.); 
determine a sensitivity level of the group meeting invitation (Fit ¶ 0056 At 308, system 150 determines meeting requirements based on the received meeting purpose, configuration details, and processed meeting criteria. For example, system 150 may define the attendees for the meeting at 310, determine meeting space and resource availability based on the sensitivity level, priority level, and scheduling thresholds at 312, determine which participant devices are authorized for the meeting at 314, and set the biometric identification requirements at 316.
Fit ¶ 0018 privacy controls for meetings based on a system or framework of risk categorization for both office resources and discussion topics. For example, each office resource, e.g., conference rooms, employee desks, meeting spaces, home offices, or other similar resources used for meetings, may be categorized based on specified sensitivity criteria. For example, the sensitive criteria may include, but is not limited to, physical location, physical attributes (e.g., sound deadening material, glass walls, windows, etc.), proximity to participants and their direct reports (e.g., employees that report to the participant in the company structure), and available resources (e.g., network, projector, phone, etc.)).
Fit and Kea are analogous art because they are both related to scheduling secure meetings.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the scheduling techniques of Fit with the system of Kea to provide privacy controls for meetings (Fit ¶ 0018).
Kea-Fit does not explicitly teach compare the sensitivity level of the group meeting invitation with the privacy risk score for each meeting room of the plurality of meeting rooms; and select one of the plurality of meeting rooms having a privacy risk score corresponding to the sensitivity level of the group meeting invitation.
However, Lig teaches compare the sensitivity level of the group meeting invitation with the privacy risk score for each meeting room of the plurality of meeting rooms (Lig ¶ 0088-0089 [0088] In this security clearance instance, when two icons have attributes that match in such a way that communication is permitted in accordance with security clearance regulations, links can be established over classified communications capabilities, such that individuals can chat with one another, establish audio links, or visual links assuming that the appropriate security clearance attributes are present. Additionally, the attributes associated with the security clearance, can allow communications links that are appropriate to that clearance level to be opened. In this fashion individuals who are in a meeting room that is associated with a classified project can be assured that their communication is over an appropriate communication link that is managed by a security server, thereby avoiding the compromise of classified information. In addition, information processor 114 may cause a log of all interactions in the "meeting room" to be stored in subscriber records datastore 120.
[0089] In an embodiment, the "meeting room" is bounded space that is related to a real (non-virtual) space. In this embodiment, the bounded space may be a building, a series of "sensitive compartmented information facility" (SCIF), a military base, a nuclear facility, a contractor's facility in which classified information is maintained, and a research facility, and any other location at which classified information may be located and/or discussed.).
select one of the plurality of meeting rooms having a privacy risk score corresponding to the sensitivity level of the group meeting invitation (Lig ¶ 0088-0089 teaches setting up a meeting based security clearance regulations and that the meeting may be in a physical environment such as a SCIF and Kea provides calculation of privacy risk scores while Lig provides comparing a sensitivity level of the group meeting invitation with the privacy risk score for each meeting room of the plurality of meeting rooms. Therefore, when looked at as a whole, the proposed combination would yield a system capable of selecting one of the plurality of meeting rooms having a privacy risk score corresponding to the sensitivity level of the group meeting invitation).
Lig and Kea-Fit are analogous art because they are both related to scheduling secure meetings.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the scheduling techniques of Lig with the system of Kea-Fit because individuals who are in a meeting room that is associated with a classified project can be assured (Lig ¶ 0088).
Kea-Fit-Lig does not explicitly use the term “invitation.”
However, Ada teaches invitation (Ada Col 18 Ln 50 to Col 19 Ln 2 It may be deduced from information in invitation 704 that the meeting relates to project Alpha, as described above, and further that the security clearance level associated with project Alpha is “confidential” (e.g. if this not already known by the system) since the body of the invitation mentions “confidential level”. It may be further deduced that all of Allan, Bob, and Donna have at least a security clearance level of “confidential” since they were all invited to the meeting. This type of information may be used to automatically populate a data structure).
Ada and Kea-Fit-Lea are analogous art because they are both related to scheduling secure meetings.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the invitation information techniques of Ada with the system of Kea-Fit-Lig because this type of information may be used to automatically populate a data structure (Ada Col 19 Lns 1-2).
For Claim 2, Kea-Fit-Lig-Ada teaches the system of claim 1, wherein the processing device further configured to: identify one or more devices located in each meeting room of the plurality of meeting rooms (Kea Fig 1); and determine, for each device of the identified one or more devices, a device risk score (Kea Claim 14. The method of claim 10, wherein the automatic learning comprises automatically detecting an unregistered recording device connected to the meeting location and determining a level of security associated with the unregistered recording device).
For Claim 4, Kea-Fit-Lig-Ada teaches the system of claim 2, wherein the processing device further configured to: determine, for each device of the identified one or more devices and for each meeting room, one or more of: a respective size of each meeting room of the plurality of meeting rooms, thereby at least partially determine an audio risk radius of each meeting room of the plurality of meeting rooms; and a recording capability of each device, thereby at least partially determine the device risk score for each device of the identified one or more devices (Kea Claim 14).
For Claim 5, Kea-Fit-Lig-Ada teaches the system of claim 4, wherein the processing device further configured to: determine, for each meeting room of the plurality of meeting rooms, the privacy risk score at least partially based on, for each device of the identified one or more devices, the audio risk radius and the device risk score (Kea Claim 14).
For Claim 6, Kea-Fit-Lig-Ada teaches the system of claim 4, wherein the processing device further configured to: analyze, for each device of the identified one or more devices, one or more signal strength values with respect to one or more of a predetermined inspecting device and a predetermined centralized point (Lig ¶ 0023 signal strength); and 
analyze, for each device of the identified one or more devices, an historic behavior of each device of the identified one or more devices, thereby at least partially determine the device risk score for each device of the identified one or more devices (Lig ¶ 0063 profile information is associated with an individual representing a personal interest or an individual representing a commercial interest).
For Claim 7, Kea-Fit-Lig-Ada teaches the system of claim 4, wherein the processing device further configured to: determine, for each device of the identified one or more devices, a location thereof (Kea Fig 1); and 
compare, for each device of the identified one or more devices, a respective determined audio risk radius against a location of each meeting room stored in the meeting room database (Kea ¶ 0032).
For Claim 8, Kea-Fit-Lig-Ada teaches the system of claim 1, wherein the processing device further configured to: analyze a user privacy profile for each invitation sender and each invitee of the group meeting invitation (Fit Claim 1 participant profiles).
For Claim 9, Kea-Fit-Lig-Ada teaches the system of claim 1, wherein the processing device further configured to: 
analyze the meeting invitation to determine the sensitivity level of the meeting invitation (Lig ¶ 0088-0089); 
classify the meeting invitation with respect to the sensitivity level (Lig ¶ 0088-0089); and 
select the meeting room through the classification of the meeting invitation and the privacy risk score (Lig ¶ 0088-0089).
For Claim 10, Kea-Fit-Lig-Ada teaches the system of claim 9, wherein the processing device further configured to: 
notify each invitation sender and each invitee of the group meeting invitation when the privacy risk score dynamically decreases to a value below a predetermined threshold value during the meeting (Kea ¶ 0040-0041).
For Claim 11, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 12, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 13, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 
For Claim 15, the claim is substantially similar to claim 4 and therefore is rejected for the same reasoning set forth above. 
For Claim 16, the claim is substantially similar to claim 5 and therefore is rejected for the same reasoning set forth above. 
For Claim 17, the claim is substantially similar to claim 6 and therefore is rejected for the same reasoning set forth above. 
For Claim 18, the claim is substantially similar to claim 7 and therefore is rejected for the same reasoning set forth above. 
For Claim 19, Kea-Fit-Lig-Ada teaches the method of claim 12, further comprising: 
analyzing a user privacy profile for each invitation sender and each invitee of the group meeting invitation (Lig ¶ 0088-0089); 
analyzing the meeting invitation to determine the sensitivity level of the meeting invitation (Lig ¶ 0088-0089); 
classifying the meeting invitation with respect to the sensitivity level (Lig ¶ 0088-0089); and 
optimizing selection of the meeting room through the classification of the meeting invitation and the privacy risk score (Lig ¶ 0088-0089).
For Claim 20, the claim is substantially similar to claim 10 and therefore is rejected for the same reasoning set forth above. 

Claim(s) 3 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kea-Fit-Lig as applied to claim 2 above, and further in view of Svener et al. (US 20160309303 A1, published 10/20/2016; hereinafter Sve).
For Claim 3, Kea-Fit-Lig-Ada teaches the system of claim 2, Kea-Fit-Lig-Ada does not explicitly teach wherein the processing device further configured to: determine, for each device of the one or more devices, a location through one or more trilateration techniques.
However, Sve teaches wherein the processing device further configured to: determine, for each device of the one or more devices, a location through one or more trilateration techniques (Sve ¶ 0046 to obtain an even more accurate estimate of the location of the electronic device/mobile terminal 105, the location detection module 270 may use trilateration and/or signal delay analysis based on the radio frequency signals and/or audio frequency signals received from the beacons 110a, 110b, 110c along with knowledge of the positioning of the various beacons 110a, 110b, 110c in the indoor facility 100).
Sve and Kea-Fit-Lig-Ada are analogous art because they are both related to device location management.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the trilateration techniques of Sve with the system of Kea-Fit-Lig-Ada because better accuracy (Sve ¶ 0046).
For Claim 14, the claim is substantially similar to claim 3 and therefore is rejected for the same reasoning set forth above. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20210158829 A1, REGULATING SPEECH SOUND DISSEMINATION
ii. US 20200134211 A1, PRIVACY AWARENESS FOR PERSONAL ASSISTANT COMMUNICATIONS
iii. US 20180063154 A1, CONTROLLING ACCESS TO A COMPUTER NETWORK USING MEASURED DEVICE LOCATION

Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446